OPINION — AG — **** PUBLIC TRUST — AD VALOREM TAX — EXEMPTION **** (1) NEITHER THE STATE, NOR ANY OF ITS COUNTIES, AGENCIES, OR INSTRUMENTALITIES MAY LEVY AD VALOREM TAXES UPON PROPERTY OWNED BY A PUBLIC TRUST CREATED TO HOLD SUCH PROPERTY FOR THE USE AND BENEFIT OF A COUNTY.  (2) UNDER A RECENT AMENDMENT TO ARTICLE X, SECTION 6(A) OF THE OKLAHOMA CONSTITUTION, INTANGIBLE PERSONAL PROPERTY CONSISTING OF A LEASEHOLD INTEREST IN REAL AND PERSONAL PROPERTY HELD IN TRUST FOR THE USE AND BENEFIT OF A COUNTY IN THIS STATE IS NOT SUBJECT TO AD VALOREM TAXATION BY THE STATE OR BY A STATE AGENCY, OR INSTRUMENTALITY, COUNTY, OR MUNICIPALITY. CITE: 68 Ohio St. 1968 Supp., 2419 [68-2419], 68 Ohio St. 1968 Supp., 2426 [68-2426], 68 Ohio St. 1968 Supp., 2404 [68-2404], 60 Ohio St. 1961 176 [60-176], 60 Ohio St. 1961 177 [60-177] (CARL ENGLING)